368 F.2d 575
SCHNITZER STEEL PRODUCTS CO., a corporation, Appellant,v.AMTRO CORPORATION, S.A., a Panamanian corporation, and Cia.Estrella Blanca, Ltda., as owner of the S.S.NICTRIC, Appellees.AMTRO CORPORATION, S.A., a Panamanian corporation, Cross-Appellant,v.SCHNITZER STEEL PRODUCTS CO., a corporation, and Cia.Estrella Blanca, Ltda., as Owner of the S.S.NICTRIC, Cross-Appellees.
No. 20526.
United States Court of Appeals Ninth Circuit.
Nov. 21, 1966.

Appeal from the United States District Court for the District of Oregon; John F. Kilkenny, Judge.
Gunther F. Krause, Carl R. Neil, of Krause, Lindsay & Nahstoll, Portland, Or., for appellant-cross appellee Schnitzer Steel Products Co.
Lofton L. Tatum, of Wood, Wood, Tatum, Mosser & Brooke, Portland, Or., for appellee Cia.  Estrella Blanca, Ltda.
Alex L. Parks, of Dusenbery, Martin, Beatty, Parks & Templeton, Portland, Or., Robert A. Fletcher, of Fletcher & Rauch, Los Angeles, Cal., for appellee-cross-appellant Amtro Corp., S.A.
Before POPE, BROWNING and DUNIWAY, Circuit Judges.
PER CURIAM.


1
We have before us appeals from a final decree in admiralty rendered in the court below.  The trial judge stated his findings and conclusions in an opinion reported under the title Cia.  Estrella Blanca, Ltda. v. S.S. Nictric, D.C., 247 F.Supp. 161.


2
This court is of the view that the opinion of the trial court correctly disposed of all issues in the case.  Accordingly, the decree is affirmed for the reasons and on the grounds stated in the district court's opinion.